                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION


DENNIS ENLOE,                                  )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )
                                               )
ROY BLUNT,                                     )      Case No. 20-4107
U.S. SENATOR FOR MISSOURI,                     )
                                               )
                                               )
                Defendant.                     )




             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                           Introduction

       1.       U.S. Senator for Missouri Roy Blunt operates a Facebook page where he and/or

government officials acting at his direction post frequently about issues of national and local

importance.

       2.       These issues are discussed and debated in the comment sections of Senator Blunt’s

posts, sometimes generating hundreds of comments by Facebook users. Some comments are

supportive of Senator Blunt’s political views or actions as an elected official and some are critical.

       3.       Plaintiff Dennis Enloe is a constituent of Sen. Blunt who uses Facebook to

participate in political discourse. He has frequently commented on posts on Senator Blunt’s

Facebook page.

       4.       Senator Roy Blunt and/or the government officials acting at his direction, however,

have suppressed Mr. Enloe’s ability to participate in a government-controlled public forum by




            Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 1 of 10
hiding comments made by Mr. Enloe that were critical of Senator Blunt’s political views or actions

as an elected official.

        5.       By hiding Mr. Enloe’s comments on Senator Blunt’s Facebook page because of

their political content, Senator Blunt and/or the government officials acting at his direction have

engaged in unconstitutional viewpoint discrimination and violated Mr. Enloe’s First Amendment

right to free speech.

                                      Jurisdiction and Venue

        6.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 28

U.S.C. §§ 2201-2202.

        7.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) and (e)(1).

        8.       A substantial part of the events giving rise to this claim occurred in this District,

and Defendant is an officer of the United States sued in his official capacity.

                                               Parties

        9.       Plaintiff Dennis Enloe, who resides in Union, Missouri, is a veteran who follows

and comments on current political events using social media.

        10.      Mr. Enloe operates a personal Facebook account that he uses to read and comment

on posts by Missouri’s elected officials.

        11.      Defendant Roy Blunt is a U.S. Senator for Missouri and is sued in his official

capacity.

        12.      Senator Blunt operates and oversees the policy behind the operation of the Office

of U.S. Senator Roy Blunt’s use of the verified Facebook account, “Senator Roy Blunt.”




                                         2
             Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 2 of 10
                                       Factual Allegations

A.     Facebook

       13.     Facebook is a social networking website where individuals can create personal

profiles and public pages and use those platforms to share content including pictures, links and

text, as well as comment on others’ posts.

       14.     Facebook users can add other users as “friends” with their confirmation.

       15.     Users can create “pages” that can also make and comment on posts. A page can

represent a public figure or organization.

       16.     When a public figure posts on their Facebook page, Facebook users can leave

comments on those posts.

       17.      Facebook users can see and respond to comments made by others on public posts,

unless the user who made the original post has hidden the comment.

       18.     When a user hides a comment, the total count of comments listed remains

unchanged, but the comment is not visible to anyone except the user hiding the comment, the

original commenter, and the commenter’s Facebook friends.

       19.     Facebook users are given no notification when a comment they leave is hidden.

B.     Senator Blunt’s Facebook Page

       20.     Senator Blunt has a verified Facebook page titled “Senator Roy Blunt.” The page

can be found at the handle @SenatorBlunt and is titled “Senator Roy Blunt.”

       21.     Senator Blunt operates and directs the Office of U.S. Senator Roy Blunt’s policy to

operate the Senator Roy Blunt verified Facebook page in a way that has created a government-

controlled public forum. Senator Blunt holds out and directs the Office of U.S. Senator Roy Blunt




                                     3
         Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 3 of 10
to hold the page out in an official, governmental capacity and encourages interactive engagement

in the comment threads created under his posts.

        22.     The Senator Roy Blunt page provides contact information including the phone

number for Senator Blunt’s office in Washington, D.C. and a link to his government website,

http://www.blunt.senate.gov.

        23.     Facebook uses a blue verification badge to confirm that a page is an authentic page

for a public figure.

        24.     The Senator Roy Blunt page is verified with a blue verification badge.

        25.     The “About” section of the Senator Roy Blunt page reads, in part:

                Welcome to Senator Blunt’s official Facebook page. We encourage
                comments and hope that all discussion will be polite and civil. We
                request that all postings refrain from: any profane, obscene, violent,
                or racist language; suggestions of illegal or illicit activity;
                advertisements or solicitations of any kind; and discussions of
                political campaigns. We retain the right to remove comments and/or
                block users who offend this policy.

        26.     Senator Blunt’s Facebook page designates him a “Government Official.”

        27.     Facebook’s “Town Hall” feature provides users who opt in with a list of their

government representatives and nearby public officials with official Facebook pages.

        28.     Government officials can also opt in to the Town Hall feature.

        29.     The Senator Roy Blunt page is listed as a verified public official for users in

Missouri who use the Town Hall feature.

        30.     Contact information for Senator Blunt is provided through Town Hall, including a

phone number that can be called directly from the Facebook website or app.

        31.     Figure 1 below reflects an example list of federal representatives given to a

Facebook user in Missouri who opts-in to the Town Hall feature.




                                      4
          Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 4 of 10
                                            Figure 1



        32.    Senator Blunt uses the Facebook page to comment on current events of national-

and state-level interest, inform the public of his policy positions, and communicate updates from

his office.

        33.    Senator Blunt posts on the page about his positions on pending and completed

legislation.


                                      5
          Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 5 of 10
       34.    For example, on August 13, 2019 Senator Blunt made a post supporting the

USMCA free trade agreement. A screenshot of this post appears as Figure 2 below.




                                             Figure 2

       35.    On September 12, 2019, Senator Blunt made a post supporting an increase in the

military budget provided for in the fiscal year 2020 defense spending bill. A screenshot of this

post appears as Figure 3 below.




                                     6
         Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 6 of 10
                                                  Figure 3



       36.     Posts on the Senator Roy Blunt Facebook page routinely generate hundreds of

comments and replies.

       37.     The comment space on the posts made by the Senator Roy Blunt page is a

designated public forum.

C.     The Hiding of Mr. Enloe’s Comments

       38.     Mr. Enloe has posted a number of comments on the Senator Roy Blunt Facebook

page critical of Sen. Blunt’s policies and actions as an elected official.

       39.     Several of Mr. Enloe’s critical comments have been hidden, preventing almost all

other Facebook users from seeing, responding to, or otherwise interacting with them. The

comments remain visible only to Mr. Enloe, the operators of the Senator Roy Blunt page, and

individuals who are Mr. Enloe’s “friends” on Facebook.

       40.     For example, on August 31, 2019, Sen. Blunt posted about his visit to a dairy farm

in Osborn, Missouri. Mr. Enloe commented on this post: “Another mass shooting and Senator




                                     7
         Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 7 of 10
Blunt show us cows. Will it ever be time to care about our murdered children? Will it ever be time

face this gun violence?”

       41.     This comment was concealed from the public by Senator Blunt due to its political

viewpoint.

       42.     On October 22, 2019, Senator Blunt created a post stating the efforts by the

Democrats in the House of Representatives to impeach President Trump lacked fairness and

transparency. Mr. Enloe commented on this post: “You are good at following orders.”

       43.     This comment was concealed from the public by Senator Blunt due to its political

viewpoint.

       44.     By excluding Mr. Enloe’s comments, Senator Blunt and/or government officials

acting at his direction have prevented Mr. Enloe from participating in public discourse in a

government-controlled public forum and have prevented others from being able to read and

respond to Mr. Enloe’s comments.

       45.     The exclusion of Mr. Enloe’s comments due to their political viewpoint violates

the First Amendment.

                                              Cause of Action

                        Violation of First Amendment of the U.S. Constitution

       46.     Plaintiff repeats the allegations set forth above as if fully set forth herein.

       47.     Defendant encouraged, solicited, and allowed public comments and discussions on

the Senator Roy Blunt Facebook page.

       48.     The Senator Roy Blunt Facebook page as established and operated by Senator Blunt

and/or government officials acting at his direction pursuant to a policy set by him was at all times

pertinent hereto and is a public forum.




                                     8
         Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 8 of 10
       49.     Citizens’ views, comments, and opinions expressed thereon are expressions of

political speech protected by the First Amendment of the U.S. Constitution.

       50.     Mr. Enloe’s right to access, join in, and participate in discussions in the public

forum established by Senator Blunt and/or government officials operating at his direction is

protected by the First Amendment. Viewpoint-based discrimination against speech in a designated

public forum is a presumptive violation of the First Amendment right to free speech. See e.g.,

Knight First Amendment Inst. v. Trump, 928 F.3d 226 (2d Cir. 2019) (holding the interactive space

of President Donald Trump’s Twitter account is a public forum and that his practice of blocking

critics from his account violates the First Amendment); Davison v. Randall, 912 F.3d 666 (4th Cir.

2019) (holding the interactive component of the Facebook page of the Chair of the Loudoun

County Board of Supervisors is a public forum and that her decision to block a constituent from

posting on the page is unconstitutional viewpoint discrimination); Campbell v. Reisch, No. 2:18-

CV-4129-BCW, 2019 WL 3856591 (W.D. Mo. Aug. 16, 2019) (holding the interactive space of

the Twitter account of a member of the Missouri House of Representatives is a public forum and

that her decision to block a constituent for posting critical comments constitutes unconstitutional

viewpoint discrimination in violation of the First Amendment).

       51.     Senator Blunt and his agents violated Mr. Enloe’s First Amendment rights by

concealing Mr. Enloe’s comments from the public due to their political viewpoint.

       52.     The violation of Mr. Enloe’s free speech is continuing and will continue without

the intervention of this Court.

       53.     Mr. Enloe has suffered and will continue to suffer irreparable harm.

                                            Prayer for Relief

       54.     WHEREFORE, Plaintiff requests that this Court:




                                     9
         Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 9 of 10
               (a)    Declare that Senator Blunt’s hiding of Mr. Enloe’s Facebook comments due

to their political viewpoint violates the First Amendment and is unconstitutional;

               (b)    Enter an injunction requiring that Senator Blunt unhide Mr. Enloe’s

comments and cease from hiding his comments in the future;

               (c)    Award Plaintiff his costs, including reasonable attorneys’ fees, pursuant to

28 U.S.C. § 2412 and any other applicable provision of law; and

               (d)    Allow any other further relief as the Court deems just and proper.


DATED: June 23, 2020                            Respectfully Submitted,

                                               s/ Anthony E. Rothert
                                               Anthony E. Rothert, #44827(MO)
                                               Jessie Steffan, #64861(MO)
                                               Kayla DeLoach, #72424(MO)
                                               ACLU of Missouri Foundation
                                               906 Olive Street, Suite 1130
                                               St. Louis, Missouri 63101
                                               Phone: (314) 669-3420
                                               arothert@aclu-mo.org
                                               jsteffan@aclu-mo.org

                                               Gillian R. Wilcox, #61278(MO)
                                               ACLU of Missouri Foundation
                                               406 West 34th Street, Ste. 420
                                               Kansas City, MO 64111
                                               Phone: (314) 652-3114
                                               gwilcox@aclu-mo.org

                                               Lisa S. Hoppenjans, #63890(MO) (motion for
                                               admission pro hac vice forthcoming)
                                               First Amendment Clinic
                                               Washington University in St. Louis
                                               School of Law
                                               One Brookings Drive, Campus Box 1120
                                               St. Louis, MO 63130
                                               Phone: (314) 935-8980
                                               lhoppenjans@wustl.edu

                                               ATTORNEYS FOR PLAINTIFFS



                                    10
        Case 2:20-cv-04107-MDH Document 1 Filed 06/23/20 Page 10 of 10
